DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         RENE LEE SEXTON,
                             Appellant,

                                     v.

                        KIM LOUISE DETORE,
                              Appellee.

                              No. 4D17-2133

                              [April 19, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No.
2015CP000236.

  Lisa Braden of Lisa Braden, P.A., West Palm Beach, for appellant.

  R. Lee McElroy of Downey | McElroy, P.A., Palm Beach Gardens, for
appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *          *

  Not final until disposition of timely filed motion for rehearing.